ORDER

PER CURIAM.
Appellant, Debra Rau (“plaintiff’), appeals the judgment of the Circuit Court of Cape Girardeau denying recovery in her action against K.P.S. Kamath (“defendant”) for breach of an employment contract. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. As as extended opinion would serve no jurisprudential purpose, we affirm the circuit court pursuant to 84.16(b). A memorandum explaining the reasons for our decision is provided solely for the use of the parties involved.